*758The opinion of the Court was delivered by
Todd, J.
This appeal was from-a judgment sustaining an opposition to a tutor’s account.
There is a claim to dismiss the appeal suggested in the appellees.
First, on the ground that the opposition is made by creditors whose claim amounts to only $96.18 principal; and secondly, that the appeal is taken by the accountant Toombs as tutor, whereas the judgment against him, beyond the recognition of the debt of opponents, is against him personally, .and he has not appealed personally.
I.
The first ground for dismissal is not good.
The amount of funds or property in the hands of the tutor belonging to the tutorship exceeds $2,000, and this fact determines our jurisdiction, and not the amount of the opponents’ or creditors’ claim.
II.'
The controversy so far as relates to the demand to have the claim of the opponents recognized as a just claim, and placed upon the account as such, is one exclusively between the creditors and Toombs as tutor, and the judgment of the lower court to this extent is appealable, but in so far as the opposition and the judgment maintaining it adds to the liability and debt of the tutor to the heirs he represents, to that extent it is in favor of the heirs and against the accountant personally, and from which he should have appealed in his personal capacity.
The appeal, except as relates to the claim and its recognition, must therefore be dismissed, and to that extent the appeal is dismissed, and in other respects maintained.